DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9, 11-13, 15, 16, 19, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (US 2016/0007934) (“Arnold”) in view of Lavie (US 5,280,791) and further in view of Ashby (US 2015/0250418) and further in view of White et al (US 2006/0241446) and further in view of Bauer et al (US 2011/0105915) (“Bauer”).
Regarding Claim 1, while Arnold teaches a method for determining sleep characteristics based on movement data (Abstract, Figs. 1 and 5, [0056], [0110]), comprising: 
providing a device that is configured to be worn as a wrist-watch or bracelet, the device comprising a processor and an accelerometer configured to detect small motions of a user when the device is being worn by the user (Abstract, Fig. 5, providing a device for monitoring motion, [0036] device is wrist-watch like system, Fig. 1, [0048] the movement for sleep monitoring is measured by an accelerometer, [0045] the system comprising a processor)
 detecting respiration or a heart rate with an optical sensor located within the device ([0048] PPG sensor measures respiration or a heart rate, [0050] PPG systems recognized as using an optical sensor, [0158] confirmed to be within the device);

determining, based at least in part on a portion of the output signal, whether the user was sleeping during a time corresponding to the portion of the output signal ([0085], [0106] movement measures determined by the statistical measurer 122 applied to sleep classifier 128 to determine whether user was sleeping); and 
based on a determination that the user was sleeping, determining a sleep characteristic for at least a portion of the time corresponding to the portion of the output signal of the accelerometer ([0110], [0111], [0127] sleep stage is the sleep characteristic),
Arnold fails to teach applying a filter to a portion of the output signal and performing analysis of the filtered output signal.
However Lavie teaches a sleep monitoring system based on motion (Abstract, Fig. 2) and further teaches applying a filter to a portion of the output signal (Fig. 2, low pass filter applied to a portion of the output small movement signal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to filter the sleep related data of Arnold before analysis as taught by Lavie to ensure that irrelevant bands of data (e.g. reflecting noise) are not considered in the analysis. 
Yet their combined efforts fail to teach conserving power by turning off the optical sensor.
However Ashby teaches a physiological monitoring device (Abstract) wherein heart rate can be monitored by an optical monitor ([0062]) and further teaches conserving power by turning off the optical sensor when not measuring ([0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the optical monitoring as taught by Arnold to further conserve 
Yet their combined efforts fail to teach activating the optical sensor to measure the respiration or the heart rate when a respiratory condition or event is detected using the accelerometer.
However White teaches a medical device (Abstract, [0042) wherein ultrasound image of a subject is taken when appropriate movement event is detected ([0042] ultrasound image taken during a quiet period of the respiration cycle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the image monitoring of Arnold when a desired movement condition occurs as taught by White as this provides a power saving mechanism, instead of a permanent active state. Furthermore, it would be obvious that the movement condition can be of interest as an accelerometer is known in the art as detectors of apnea (Bauer: Abstract) and this will be respiration condition during sleep that a caregiver will want to monitor.
Regarding Claim 2, Arnold, Lavie, Ashby, White, and Bauer teach the method of claim 1, wherein determining a sleep characteristic comprises determining whether the user was experiencing deep sleep, light sleep, or random-eye-movement ("REM") sleep (See Claim 1 Rejection), Arnold further teaches analyzing apnea ([0188]-[0192]), and Bauer further teaches wherein a single accelerometer may be used to assess the presence of central sleep apnea and obstructive sleep apnea (Fig. 2, Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use accelerometer-based sleep apnea analysis of Arnold to determine obstructive apnea or central apnea as taught by Bauer as this alerts a healthcare provider of the specific type of apnea the patient is experiencing, enabling proper treatment timing.
Regarding Claim 3, Arnold, Lavie, Ashby, White, and Bauer teach the method of claim 1, and Lavie further teaches wherein determining a sleep characteristic comprises comparing a portion of the filtered output signal to a stored signal (Col. 2, L. 63 – Col. 3, L. 4, “An electronic signal representative of a sleep state, is produced responsive to both the first and second output signals. The electronic signal is obtained by using electronic storage means for providing reference signals representative of criteria for designating sleep state and means for comparing those reference signals to the first and to the second output signal values.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that determining a sleep characteristic as taught in Arnold comprises a comparison to a reference stored pattern as taught by Lavie as this provides a measure of confidence that the measured sleep characteristic reflects known behavior of sleep.
Regarding Claim 9, Arnold, Lavie, Ashby, White, and Bauer teach the method of claim 1, and Arnold further teaches wherein the accelerometer is configured to detect small motions of a user based on setting a sampling rate of the accelerometer between 5-1000 Hz ([0057]).
Regarding Claim 11, while Arnold teaches a device for determining sleep characteristics based on movement data (Abstract), comprising 
an accelerometer configured to detect small motions of a user when the device is being worn by the user (Abstract, Fig. 1, [0048] the movement for sleep monitoring is measured by an accelerometer, [0056] within the device)
an optical sensor configured to detect respiration or heart rate ([0048] PPG sensor measures respiration or a heart rate, [0050] PPG systems recognized as using an optical sensor, [0158] confirmed to be within the device);
a memory store (Abstract, [0045]) wherein memory stores include non-transitory, computer-readable medium containing instructions for determining sleep characteristics ([0178] outlined as the typeof memory in use )

	storing the output signal from the accelerometer during sleep (Abstract, stores data of movement measure, which may be used to characterize whether subject is sleeping, thus ensuring some of the data to be stored will be during sleep);
determining, based at least in part on the portion of the output signal, whether the user was sleeping during a time corresponding to the portion of the output signal ([0085], [0106] movement measures determined by the statistical measurer 122 applied to sleep classifier 128 to determine whether user was sleeping); and
based on a determination that the user was sleeping, determining a sleep characteristic for at least a portion of the time corresponding to the portion of the output signal ([0110], [0111], [0127] sleep stage is the sleep characteristic); and
wherein the device is a wearable device that is configured to be positioned at the user’s wrist ([0036] device is wrist-watch like system).
Arnold fails to teach applying a filter to a portion of the output signal and performing analysis of the filtered output signal.
However Lavie teaches a sleep monitoring system based on motion (Abstract, Fig. 2) and further teaches applying a filter to a portion of the output signal (Fig. 2, low pass filter applied to a portion of the output small movement signal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to filter the sleep related data of Arnold before analysis as taught by Lavie to ensure that irrelevant bands of data (e.g. reflecting noise) are not considered in the analysis. 
Yet their combined efforts fail to teach wherein the optical sensor is turned off to conserve power.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the optical monitoring as taught by Arnold to further conserve power by turning off the optical sensor when not in use as taught by Ashby to extend battery life of the system.
Yet their combined efforts fail to teach the optical sensor is activated when a respiratory condition or event is detected, and the optical sensor confirms data provided by the accelerometer
However White teaches a medical device (Abstract, [0042) wherein ultrasound image of a subject is taken when appropriate movement event is detected ([0042] ultrasound image taken during a quiet period of the respiration cycle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the image monitoring of Arnold when a desired movement condition occurs as taught by White as this provides a power saving mechanism, instead of a permanent active state. Furthermore, it would be obvious that the movement condition can be of interest as an accelerometer is known in the art as detectors of apnea (Bauer: Abstract) and this will be respiration condition during sleep that a caregiver will want to monitor.
Regarding Claim 12, Arnold, Lavie, Ashby, White, and Bauer teach the device of claim 11, and Arnold further teaches wherein determining a sleep characteristic comprises determining whether the user was experiencing deep sleep, light sleep, or random-eye-movement ("REM") sleep (See Claim 11 Rejection), and Arnold further teaches analyzing apnea ([0188]-[0192]), and Bauer further teaches wherein a single accelerometer may be used to assess the presence of central sleep apnea and obstructive sleep apnea (Fig. 2, Abstract).

Regarding Claim 13, Arnold, Lavie, Ashby, White, and Bauer teach the device of claim 11, and Lavie further teaches wherein determining a sleep characteristic comprises comparing a portion of the filtered output signal to a stored signal (Col. 2, L. 63 – Col. 3, L. 4, “An electronic signal representative of a sleep state, is produced responsive to both the first and second output signals. The electronic signal is obtained by using electronic storage means for providing reference signals representative of criteria for designating sleep state and means for comparing those reference signals to the first and to the second output signal values.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that determining a sleep characteristic as taught in Arnold comprises a comparison to a reference stored pattern as taught by Lavie as this provides a measure of confidence that the measured sleep characteristic reflects known behavior of sleep.
Regarding Claim 19, Arnold, Lavie, Ashby, White, and Bauer teach the device of claim 11, and Arnold further teaches wherein the accelerometer is configured to detect small motions of a user based on setting a sampling rate of the accelerometer between 5-1000 Hz ([0067] a series of epochs analyzed for sleep stage, this series compared to reference values for forming the determination).
Regarding Claim 22, Arnold, Lavie, Ashby, White, and Bauer teach the device of claim 11, and Arnold further teaches wherein the device further includes an ambient light sensor module and the ambient light sensor, the optical sensor, and the accelerometer operate independently of one another ([0203]. [0206] ambient light sensing would not require the operation of the optical sensor for heart rate or the accelerometer).
Regarding Claim 20, while Arnold teaches a non-transitory, computer-readable medium containing instructions that, when executed by a processor of a computing device, causes the processor to perform stages for determining sleep characteristics based on movement data (Abstract, [0045] microprocessor), the stages comprising
receiving data from an accelerometer configured to detect small motions of a user when the device is being worn by the user (Abstract, Fig. 1, [0048] the movement for sleep monitoring is measured by an accelerometer, [0056] within the device);
receiving data from an optical sensor configured to detect respiration or a heart rate ([0048] PPG sensor measures respiration or a heart rate, [0050] PPG systems recognized as using an optical sensor, [0158] confirmed to be within the device);
storing the output signal from the accelerometer during sleep (Abstract, stores data of movement measure, which may be used to characterize whether subject is sleeping, thus ensuring some of the data to be stored will be during sleep);
determining, based at least in part on the filtered portion of the output signal from the accelerometer, whether the user was sleeping during a time corresponding to the filtered portion of the output signal ([0085], [0106] movement measures determined by the statistical measurer 122 applied to sleep classifier 128 to determine whether user was sleeping); and 
 based on a determination that the user was sleeping, determining a sleep characteristic for at least a portion of the time corresponding to the filtered portion of the output signal ([0110], [0111], [0127] sleep stage is the sleep characteristic); and
Arnold fails to teach applying a filter to a portion of the output signal and performing analysis of the filtered output signal.
However Lavie teaches a sleep monitoring system based on motion (Abstract, Fig. 2) and further teaches applying a filter to a portion of the output signal (Fig. 2, low pass filter applied to a portion of the output small movement signal).

Yet their combined efforts fail to teach wherein the optical sensor is turned off to conserve power.
However Ashby teaches a physiological monitoring device (Abstract) wherein heart rate can be monitored by an optical monitor ([0062]) and further teaches conserving power by turning off the optical sensor when not measuring ([0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the optical monitoring as taught by Arnold to further conserve power by turning off the optical sensor when not in use as taught by Ashby to extend battery life of the system.
Yet their combined efforts fail to teach the optical sensor is activated when a respiratory condition or event is detected, and the optical sensor confirms data provided by the accelerometer
However White teaches a medical device (Abstract, [0042) wherein ultrasound image of a subject is taken when appropriate movement event is detected ([0042] ultrasound image taken during a quiet period of the respiration cycle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the image monitoring of Arnold when a desired movement condition occurs as taught by White as this provides a power saving mechanism, instead of a permanent active state. Furthermore, it would be obvious that the movement condition can be of interest as an accelerometer is known in the art as detectors of apnea (Bauer: Abstract) and this will be respiration condition during sleep that a caregiver will want to monitor.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Lavie and further in view of Ashby and further in view of White and further in view of Bauer and further in view of Wyeth et al (US 2015/0374292) (“Wyeth”).
Regarding Claim 4, while Arnold, Lavie, Ashby, White, and Bauer teach the method of claim 3, their combined efforts fail to teach wherein the stored pattern is at least partially based on data collected from the user.  
However Wyeth teaches a medical device (Abstract) wherein baseline data measurements for a subject may be gathered from the same subject ([0169] “The results from a particular patient test may be compared against a baseline measurement of the same patient performed at a different time, or against a database of known normal and pathologic responses, helping the clinician to better understand the patient's autoregulation and intracranial compliance status.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the stored baseline patterns of Lavie to be based on the same subject as taught by Wyeth as this ensures that distinctions between sleep states are most accurate for a particular individual.
Regarding Claim 14, while Arnold, Lavie, Ashby, White, and Bauer teach the device of claim 13, their combined efforts fail to teach wherein the stored pattern is at least partially based on data collected from the user.  
However Wyeth teaches a medical device (Abstract) wherein baseline data measurements for a subject may be gathered from the same subject ([0169] “The results from a particular patient test may be compared against a baseline measurement of the same patient performed at a different time, or against a database of known normal and pathologic responses, helping the clinician to better understand the patient's autoregulation and intracranial compliance status.”).
.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Lavie and further in view of Ashby and further in view of White and further in view of Bauer and further in view of Foerster et al (“Detection of posture and motion by accelerometry: a validation study in ambulatory monitoring”) (“Foerster”).
Regarding Claim 7, while Arnold, Lavie, Ashby, White, and Bauer teach the method of claim 1, their combined efforts fail to teach wherein the accelerometer is configured to detect small motions of a user based on setting the sensitivity of the accelerometer between 0.1-5.0 millivolts per G- force.  
However Foerster teaches an accelerometer-based subject monitoring (Abstract) wherein accelerometers of sensitivity between 0.1-5.0 millivolts per G- force (p574, 2.3 Accelerometry) are considered to be applicable for monitoring a subject during sleep (p582, “A wide variety of practical applications is thus made possible, for example, analysis of gait and walking frequency, or the recording of body rotation and motility during sleep.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the accelerometer monitoring using a certain level sensitivity, noted in Foerster, in the sleep monitoring of Arnold and Lavie as Foerster teaches that applicability of accelerometers in all types of subject activity monitoring.
Regarding Claim 17, while Arnold, Lavie, Ashby, White, and Bauer teach the device of claim 11, their combined efforts fail to teach wherein the accelerometer is configured to detect small motions of a user based on setting the sensitivity of the accelerometer between 0.1-5.0 millivolts per G- force.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the accelerometer monitoring using a certain level sensitivity, noted in Foerster, in the sleep monitoring of Arnold and Lavie as Foerster teaches that applicability of accelerometers in all types of subject activity monitoring.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Lavie and further in view of Ashby and further in view of White and further in view of Bauer and further in view of Loree, IV (US 2012/0313773) (“Loree”).
Regarding Claim 21, while Arnold, Lavie, Ashby, White, and Bauer teach the method of claim 1, their combined efforts fail to teach the method comprising a communication module and the communication module includes a step of transmitting a signal to turn on a light or gradually increase a brightness of lights proximate to a subject so that a wake-up routine is initiated or to wake up the subject.  
However Loree teaches a sleep system (Abstract) that further includes a wake up routine system (Abstract) comprising turning on a light or gradually increasing a brightness of lights proximate to a subject so that a wake-up routine is initiated or to wake up the subject (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include wake up steps of Loree in the sleep analyzer of Arnold, Lavie, Ashby, White, and Bauer as this enables waking a subject during REM, which provides a better level of restfulness in a subject.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Lavie and further in view of Ashby and further in view of White and further in view of Bauer and further in view of Quinlan et al (US 2016/0242654) (“Quinlan”).
Regarding Claim 23, while Arnold, Lavie, Ashby, White, and Bauer teach the non-transitory, computer-readable medium of claim 20, the optical sensor is activated to check for respiration or a heartbeat (See Claim 20 Rejection), their combined efforts do not explicitly say wherein the accelerometer detects no micro-motions. 
However Quinlan teaches a physiological monitoring system (Abstract) and teaches that an accelerometer used in a physiological monitoring system may have a sensitivity that will not detect micro-motions ([0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the accelerometer of Arnold to not detect micro-motion as taught by Quinlan as this level of detail may not be required by the system.
Claim(s) 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable Arnold in view of Lavie and further in view of Ashby and further in view of White and further in view of Bauer and further in view of DeBusschere et al (US 2018/0177464) (“DeBusschere”).
Regarding Claim 24, while Arnold, Lavie, Ashby, White, and Bauer teach the method of claim 1, their combined efforts fail to teach the method further comprising magnifying the output signal and determining one or more qualities of a resulting magnified signal.
However DeBusschere teaches a motion and optical monitor (Abstract) and further teaches that small motions gathered may be amplified ([0032]-[0033] amplifying small motions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to magnify the output motion signal of Arnold as taught by DeBusschere as it enables motions imperceptible to the human eye to be better understood in a display (Arnold: [0152]) and improves signal to noise ratio when reviewed pulsatile motion of this dataset in a processor (DeBusschere: [0032]).
Regarding Claim 25, while Arnold, Lavie, Ashby, White, Bauer, and DeBusschere teach the method of claim 24, wherein the resulting magnified signal includes a waveform amplitude, wavelength, signal-to-noise ratio, or variance (See Claim 24 Rejection, further, these are natural characteristics of a motion signal).  
Regarding Claim 26, while Arnold, Lavie, Ashby, White, and Bauer teach the device of claim 11, their combined efforts fail to teach wherein the processor is configured to magnify the output signal so that a respiratory signal is discernable from the output signal.  
However DeBusschere teaches a motion and optical monitor (Abstract) and further teaches that small motions gathered may be amplified ([0032]-[0033] amplifying small motions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to magnify the output motion signal of Arnold as taught by DeBusschere as it enables motions imperceptible to the human eye to be better understood in a display (Arnold: [0152]) and improves signal to noise ratio when reviewed pulsatile motion of this dataset in a processor (DeBusschere: [0032]). Examiner also notes that the limitation ‘so that a respiratory signal is discernable from the output signal.’ Is intended use.
Regarding Claim 27, while Arnold, Lavie, Ashby, White, and Bauer teach the non-transitory, computer -readable medium of claim 20, their combined efforts fail to teach the medium further comprising magnifying the output signal
However DeBusschere teaches a motion and optical monitor (Abstract) and further teaches that small motions gathered may be amplified ([0032]-[0033] amplifying small motions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to magnify the output motion signal of Arnold as taught by DeBusschere as it enables motions imperceptible to the human eye to be better understood in a display (Arnold: [0152]) and improves signal to noise ratio when reviewed pulsatile motion of this dataset in a processor (DeBusschere: [0032]).
Response to Arguments
Applicant’s arguments filed 3/04/2021 with respect to the 35 USC 103 rejection of claims 1, 11, and 20 have been fully considered, but are not persuasive. 
Applicant argues that because Lavie is not placed on the same location as Arnold, the teachings of Lavie would not be motivated by the prior art. Examiner respectfully disagrees. Lavie and Arnold are both directed to motion sensors for sleep analysis. Lavie teaches signal processing steps to apply to motion sensing when utilizing for sleep stage characterization. This indicates frequencies of motion that are likely to be noise. Arnold’s teachings of motion sensor does not describe and would be motivated to reduce noise sources in the dataset as well.
Applicant next argues that it would not be obvious to modify Arnold and Lavie in view of Ashby, as Ashby’s teachings of activating an optical sensor is not related to measuring respiration or heart rate when a respiratory condition or event is detected using the accelerometer. Examiner notes that this limitation is later taught by White. A power saving concept of Ashby’s to conserve power of an optical sensor would be of interest in any optical-based sensing system.
Applicant next argues that it would not be obvious to modify Arnold, Lavie, and Ashby in view of White as White’s teachings are of ultrasound imaging during quiet periods of respiration. White is also not wearable or tied to the turning off the device in response to an accelerometer. Examiner respectfully disagrees. Arnold has taught the use of optical sensing to measure the respiration or the heart rate and teaches characterizing sleep data by an accelerometer. Ashby has taught power saving of optical sensing. Bauer is then introduced to provide additional contextual motivation. A sleep related condition for monitoring is apnea, and it’s monitoring is enabled by Arnold (accelerometer) as one learns from Bauer. With these three references, use of power saving is motivated, sleep conditions of interest are known, but when to apply the power saving remains to be seen. However White teaches that movement may be related to an optimal measuring point and motivates the activation of sensing. One of ordinary skill in the art 
Applicant’s amendments and/or arguments filed 3/04/2021 with respect to the 35 USC 103 rejection of claims 4 and 14 have been fully considered, but are not persuasive. Applicant argues that one of ordinary skill in the art would not be obvious to modify Arnold, Lavie, Ashby, White, and Bauer in view of Wyeth as Wyeth is directed to detection and analysis of spatially varying fluid levels using magnetic signals. One of ordinary skill in the art would not be drawn to utilize the teachings of Wyeth. Examiner respectfully disagrees. Wyeth is introduced to reflect that in the field of medical data analysis, when identifying a patient characteristic by comparison, that comparison can be at least partially based on said user. As referred to in the rejection, this ensures that comparison is personalized for that particular subject. When reviewing patient data sets, such as fluid levels in the brain or photoplethysmography, an understanding of normal ranges of patients would be important contextual information for what is a deviation. One of ordinary skill in the art in sleep monitoring would understand the relevance of such information.
Consequently, claims 2-3, 7, 9, 12-13, 17, 19, and 21-23 remain rejected due to their dependency on rejected independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brumback et al (US 2014/0135631). Brumback teaches a wristwatch biometric monitor comprising optical measuring of heart rate ([0019]) and further teaches activating the .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793